  Case: 2:21-cv-04167-EAS-CMV Doc #: 1 Filed: 08/13/21 Page: 1 of 5 PAGEID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

Jeffrey B. Reeves,                               )   CASE NO.
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )
                                                 )    NOTICE OF REMOVAL
P&E Logistics, Inc., et al,                      )
                                                 )
               Defendants.                       )
                                                 )

                                   NOTICE OF REMOVAL

       Defendants P&E Logistics, Inc., Ahab Alammar, Sami Salamah, and Abrar Ali

(collectively, “Defendants”), through undersigned counsel, hereby gives notice of removal of this

action from the Franklin County Common Pleas Court in the State of Ohio, where it is currently

pending, to the United States District Court for the Southern District of Ohio, Eastern Division.

By removing this matter, Defendants do not waive or intend to waive any defense. The instant

removal is based on the following grounds:

                                    I.       BACKGROUND

       1.      On or about April 9, 2021, Plaintiff filed this action in the Court of Common Pleas,

County of Franklin, State of Ohio, captioned Jeffrey B. Reeves v. P&E Logistics, Inc., et al., Case

No. 21CV002186 (the “State Court Action”). Pursuant to 28 U.S.C. § 1446(a), copies of all

process, pleadings, and orders served upon Defendants in the State Court Action are included with

this Notice of Removal as Exhibit A.

       2.      On July 16, 2021, Plaintiff filed a Motion for Leave to File Amended Complaint,

which was granted by the Franklin County Court of Common Pleas on July 29, 2021. Accordingly,

pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely.
  Case: 2:21-cv-04167-EAS-CMV Doc #: 1 Filed: 08/13/21 Page: 2 of 5 PAGEID #: 2




         3.     The United States District Court for the Southern District of Ohio, Eastern

Division, is the federal judicial district embracing the Franklin County Court of Common Pleas,

wherein this action was originally filed. Further, the events alleged in the Amended Complaint

are alleged to have occurred in Franklin County, Ohio. Accordingly, venue is proper in this Court

pursuant to 28 U.S.C. § 1441(a).

         4.     Pursuant to 28 U.S.C. § 1446(d), Defendants are concurrently filing a Notice of

Filing of Notice of Removal with the Clerk of Court for the Franklin County Court of Common

Pleas.

         5.     As explained below, this Court has jurisdiction over this action based on federal

question jurisdiction pursuant to 28 U.S.C. § 1331. As such, this action may be removed to this

Court under 28 U.S.C. § 1441(a).

          II.    BASIS FOR REMOVAL: FEDERAL QUESTION JURISDICTION

         6.     Plaintiff’s Complaint purports to bring claims for age discrimination, race

discrimination, sexual harassment, retaliation, wrongful termination/constructive discharge,

breach of implied contract, promissory estoppel, wage and hour violations, defamation, and

intentional infliction of emotional distress in violation of Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §2000e et seq. (“Title VII”), the Age Discrimination in Employment Act

of 1967, as amended 29 U.S.C. §621 et seq. (“ADEA”), 42 U.S.C. §1981 (“Section 1981”), the

Fair Labor Standards Act, 29 U.S.C. §201, et. seq. (“FLSA”), the Ohio Revised Code, and Ohio

common law.

         7.     The Court has original jurisdiction over the State Court Action under 28 U.S.C. §

1331 because Plaintiff has filed a cause of action(s) arising under the laws of the United States;

namely, Title VII, ADEA, Section 1981, and the FLSA.



                                                  2
  Case: 2:21-cv-04167-EAS-CMV Doc #: 1 Filed: 08/13/21 Page: 3 of 5 PAGEID #: 3




       8.      This Court has federal question jurisdiction under 28 U.S.C. § 1331, and this action

may be removed to this Court by these Defendants pursuant to 28 U.S.C. § 1441(a).

       9.      The Court may exercise supplemental jurisdiction over the state law claims (i.e.,

Ohio Rev. Code § 4112) because they are so related to the Title VII, ADEA, Section 1981, and

FLSA claims that it forms part of the same case or controversy under Article III of the United

States Constitution.

             III.      CONSENT AND LOCAL CIVIL RULE REQUIREMENTS

       10.     Defendant Amazon.com Services LLC consents to this removal. Upon information

and belief, Defendant Dawn Drake has not been served with a copy of the Complaint or the

Amended Complaint or filed a notice of appearance in this case.

       WHEREFORE, Defendants P&E Logistics, Inc., Ahab Alammar, Sami Salamah, and

Abrar Ali respectfully request that this Court take jurisdiction of this action and issue all necessary

orders and process to remove it from the Franklin County Court of Common Pleas.




                                                  Respectfully submitted,




                                                  3
Case: 2:21-cv-04167-EAS-CMV Doc #: 1 Filed: 08/13/21 Page: 4 of 5 PAGEID #: 4




                                            /s/ K. Ellen Toth

                                     K. Ellen Toth (0056176)
                                     Federico G. Barrera III (0090739)
                                     Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                     Key Tower
                                     127 Public Square, Suite 4100
                                     Cleveland, OH 44114
                                     216-241-6100
                                     216-357-4733 (Fax)
                                     ellen.toth@ogletree.com
                                     federico.barrera@ogletree.com

                                     Attorneys for Defendants P&E Logistics, Inc.
                                     Ahab Alammar, Sami Salamah and Abrar Ali




                                     4
  Case: 2:21-cv-04167-EAS-CMV Doc #: 1 Filed: 08/13/21 Page: 5 of 5 PAGEID #: 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 13, 2021, a copy of the foregoing Notice of Removal was

filed with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all

parties by operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system, including the following:

       Jeffrey B. Reeves
       1169 East 26th Avenue
       Columbus, OH 43211
       Jeffreeves43@gmail.com

       Plaintiff Pro Se

       Andrew J. Barber (0091160)
       Morgan, Lewis & Bockius LLP
       One Oxford Centre
       Thirty-Second Floor
       Pittsburgh, PA 15219-6401
       412.560.7449
       412.560.7001 (Fax)
       andrew.barber@morganlewis.com

       Attorney for Defendant Amazon.com Services LLC


                                               /s/ K. Ellen Toth
                                               One of the Attorneys for Defendants P&E Logistics,
                                               Inc. Ahab Alammar, Sami Salamah and Abrar Ali



                                                                                           48067983.1
